Per Curiam.
Defendant pled guilty as charged to bank robbery, MCL 750.531; MSA 28.799, and to commission of a felony while in the possession of a firearm, MCL 750.227b; MSA 28.424(2). On January 27, 1981, the Oakland County Circuit Court sentenced him to a term of 2 years for the firearm conviction and to a consecutive term of 1-1/2 to 20 years for the robbery conviction. Defendant appeals by right, claiming that his plea should be vacated because the court did not inform him of any mandatory minimum term for the bank robbery offense.
In the case at bar, the judge told the defendant that he would go to prison for the bank robbery conviction and said that any sentence for the robbery offense would be served after defendant completed serving the two-year sentence for the felony-firearm conviction. Although defendant was told the maximum possible sentence for bank robbery was life imprisonment, he was not informed of any mandatory minimum term for the offense. Defendant now contends that this omission violated GCR 1963, 785.7(l)(d), which requires the plea-taking court to advise the defendant of "the mandatory minimum prison séntence, if any, for the offense”.
Bank robbery is a felony punishable by imprisonment in the state prison for life or any term of years. MCL 750.531; MSA 28.799. Different panels of this Court have disagreed over whether an offense punishable by life or any term of years *214carries a mandatory minimum term. The weight of authority is that such an offense carries no mandatory minimum term, vis-a-vis GCR 1963, 785.7(l)(d). People v Davidson, 112 Mich App 34; 314 NW2d 791 (1981), People v Earl Jones, 94 Mich App 232, 235; 288 NW2d 385 (1979), People v Landis, 91 Mich App 345, 346; 283 NW2d 647 (1979), People v Freeman, 73 Mich App 568; 252 NW2d 518 (1977), People v McKnight, 72 Mich App 282; 249 NW2d 392 (1976).
In People v Harper, 83 Mich App 390; 269 NW2d 470 (1978), however, the majority held that any term of years in a state prison requires a minimum term of at least 366 days. In other decisions, this Court has held that a defendant should at at least be advised that the minimum term is "any term of years”. People v Taylor, 112 Mich App 94; 315 NW2d 202 (1981). See also Judge Corkin’s dissent in Earl Jones, supra.
We believe that the better rule is expressed in People v McKnight, and hold that no reversible error occurred when the court did not inform the defendant of any minimum sentence before accepting his guilty plea to bank robbery.
Affirmed.